Citation Nr: 1105442	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  06-27 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Houston, Texas


THE ISSUE

Entitlement to an initial higher (compensable) rating for a right 
foot disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from September 1978 to April 2000 
and from October 2002 to September 2003.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 RO rating decision that, in pertinent 
part, granted service connection and a noncompensable (0 percent) 
rating for a right foot disability (talonavicular arthritis), 
effective October 1, 2003.  In February 2010, the Veteran 
testified at a Travel Board hearing at the RO.  

A July 2009 RO decision recharacterized the Veteran's service-
connected right foot disability as talonavicular arthritis with 
mild chronic extensor digitorum longus tendon tendinitis, and 
continued the assigned noncompensable disability rating.  

In March 2010, the Board, in pertinent part, remanded the issue 
of entitlement to an initial higher (compensable) rating for a 
right foot disability, for further development.  


FINDING OF FACT

Since the effective date of service connection on October 1, 
2003, the Veteran's right foot disability has been manifested by 
arthritis and a moderate foot injury, with no evidence of hammer 
toes or claw foot; metatarsalgia; or malunion or nonunion of the 
tarsal or metatarsal bones.  


CONCLUSION OF LAW

The criteria for an initial rating of 10 percent for a right foot 
disability have been met continuously since service connection 
became effective on October 1, 2003.  38 U.S.C.A. § 1155, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5284 
(2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) 
redefined VA's duty to assist the Veteran in the development of a 
claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim, including what subset of the necessary 
information or evidence, if any, the claimant is to provide and 
what subset of the necessary information or evidence the VA will 
attempt to obtain.  The requirements apply to all five elements 
of a service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
insufficiency in the timing or content of VCAA notice is harmless 
if the errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders, supra.

In this case, in a May 2004 and December 2004 letters, the RO 
provided notice regarding what information and evidence is needed 
to substantiate the claim for service connection, and in a March 
2010 letter, the RO provided notice to the Veteran regarding what 
information and evidence is needed to substantiate the claim for 
a higher rating, as well as what information and evidence must be 
submitted by the Veteran, what information and evidence will be 
obtained by VA, and the need for the Veteran to advise VA of or 
submit any further evidence in his possession that pertains to 
the claim.  The March 2010 letter (noted above) also advised the 
Veteran of how disability evaluations and effective dates are 
assigned, and the type of evidence which impacts those 
determinations.  The case was last readjudicated in September 
2010.  

Additionally, the Board notes that this appeal arises from the 
Veteran's disagreement with the initial rating assigned following 
the grant of service connection.  Courts have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required, and any defect in the notice 
is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet.App. 112 (2007).  
Therefore, a remand for additional notification would serve no 
useful purpose.  

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file include: the Veteran's service 
treatment records; post-service private and VA treatment records; 
VA examination reports; and hearing testimony.  

As discussed above, the VCAA provisions have been considered and 
complied with.  The Veteran was notified of and made aware of the 
evidence needed to substantiate this claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no indication that there is additional 
evidence to obtain, there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the Veteran.  As such, there is no 
indication that there is any prejudice to the Veteran by the 
order of the events in this case.  See Pelegrini, supra; Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Any error in the sequence of 
events or content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to the 
claimant.  Thus, any such error is harmless and does not prohibit 
consideration of these matters on the merits.  See Conway, supra; 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims 
file, which includes the following:  his contentions and hearing 
testimony; service treatment records; post-service private and VA 
treatment records; and VA examination reports.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the Veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim and what the evidence in the claims file shows, or 
fails to show, with respect to each claim.  See Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  The Board interprets reports of 
examination in light of the whole recorded history, reconciling 
the various reports into a consistent picture so that the current 
rating may accurately reflect the elements of disability.  See 
38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  38 C.F.R. 
§ 4.3.  Where there is a question as to which of two evaluations 
apply, the higher of the two will be assigned where the 
disability picture more nearly approximates the criteria for the 
next higher rating.  38 C.F.R. § 4.7. The Board will evaluate 
functional impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary activity.  
See 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

In general, the degree of impairment resulting from a disability 
is a factual determination and generally the Board's primary 
focus in such cases is upon the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  A decision of the 
United States Court of Appeals for Veterans Claims (Court) has 
held that in determining the present level of disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  In other words, where the evidence contains 
factual findings that demonstrate distinct time periods in which 
the service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course of 
the appeal, the assignment of staged ratings would be necessary.  
In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
the rule from Francisco does not apply where the appellant has 
expressed dissatisfaction with the assignment of an initial 
rating following an initial award of service connection for that 
disability.  Rather, from the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on the 
facts found - a practice known as "staged" ratings.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  The 
functional loss may be due to absence of part or all of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology, or may be due to pain, supported by adequate pathology 
and evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as disabled.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2006); see also 38 C.F.R. §§ 4.45, 4.59 (2006).  

Arthritis established by X-rays findings is rated based on 
limitation of motion of the affected joint.  When there is 
arthritis with at least some limitation of motion, but which 
would not be compensable under a limitation of motion code, a 10 
percent rating may be assigned for each affected major joint or 
group of minor joints.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(degenerative arthritis) and Diagnostic Code 5010 (traumatic 
arthritis).  

Diagnostic Code 5278 provides for a maximum 50 percent disability 
rating when there is bilateral marked contraction of plantar 
fascia with a dropped forefoot, all toes hammer toes, very 
painful callosities, marked varus deformity.  A 30 percent rating 
is assignable when the preceding symptoms are unilateral.  A 30 
percent rating may also be assigned when there is a tendency 
toward bilateral dorsiflexion of all toes, limitation of 
dorsiflexion at the ankle to right angle, shortened plantar 
fascia, and marked tenderness under metatarsal heads.  A 20 
percent rating is assignable when the preceding symptoms are 
unilateral.  38 C.F.R. § 4.71a, Diagnostic Code 5278.  

A 10 percent rating is warranted for metatarsalgia, anterior 
(Morton's disease), unilateral or bilateral.  38 C.F.R. § 4.71a, 
Diagnostic Code 5279.  

A 10 percent rating is warranted for postoperative unilateral 
hallux valgus with resection of the metatarsal head or for severe 
unilateral hallux valgus if equivalent to amputation of the great 
toe.  38 C.F.R. § 4.71a, Diagnostic Code 5280.  

A noncompensable rating (0 percent) is warranted where there is 
hammer toe of a single toe and a 10 percent rating is warranted 
for hammer toes where all the toes on the foot are hammertoes and 
there is no evidence of claw foot.  38 C.F.R. § 4.71a, Diagnostic 
Code 5282.  

A 10 percent rating is warranted for moderate mal-union or non-
union of the tarsal or metatarsal bones, a 20 percent rating is 
assignable for moderately severe mal-union or non-union, and a 30 
percent rating is warranted for severe mal-union or non-union of 
the tarsal or metatarsal bones.  38 C.F.R. § 4.71a, Diagnostic 
Code 5283.  To warrant a higher rating, the evidence must show 
loss of use of the foot.  38 C.F.R. § 4.71, Diagnostic Code 5167.  
Loss of use of a foot will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below knee 
with use of a suitable prosthetic appliance.  38 C.F.R. § 4.63.  

Other foot injuries are rated 10 percent when moderate, 20 
percent when moderately severe, and 30 percent when severe.  38 
C.F.R. § 4.71a, Diagnostic Code 5284.  To warrant a higher 
rating, the evidence must show loss of use of the foot.  38 
C.F.R. § 4.71, Diagnostic Code 5167.  Loss of use of a foot will 
be held to exist when no effective function remains other than 
that which would be equally well served by an amputation stump at 
the site of election below knee with use of a suitable prosthetic 
appliance.  38 C.F.R. § 4.63.  

A May 2005 VA orthopedic examination report noted that the 
Veteran's claims file was reviewed.  As to the Veteran's right 
foot and ankle, the examiner reported that the Veteran sustained 
a twisting injury to his right ankle in May of 1981, and that he 
was diagnosed with a sprain.  The examiner stated that the 
Veteran was treated with rest, ice, and elevation, and that an X-
ray diagnosed an avulsion on the dorsum of the right foot.  The 
examiner indicated that the Veteran was referred to a surgery 
clinic and that he was diagnosed with a sprain on the dorsum of 
his right foot at that time.  It was noted that the Veteran was 
placed in a short-leg weight bearing cast for two weeks and that 
he then returned to duty.  The examiner indicated that the 
Veteran reported that he had pain in his right foot and ankle 
which was not documented in his medical visits, and that at the 
time of his retirement, he described pain along the dorsum of his 
right foot into the arch and plantar surface of the foot when he 
bowled.  The examiner indicated that the Veteran also presently 
reported that he had a sensation of giving way in the right 
ankle, particularly when he was bowling, and that it would occur 
three times a week.  The examiner noted that the Veteran denied 
that he had any swelling.  

The examiner reported that examination of the Veteran's right 
ankle showed that he had tenderness along the anterior tibial 
plafond.  The examiner indicated, as to range of motion of the 
Veteran's right ankle, that there was 0 to 5 degrees of 
dorsiflexion and 0 to 45 degrees of plantar flexion.  The 
examiner stated that the Veteran's right ankle joint was stable 
and that there was a negative anterior Drawer test.  The examiner 
remarked that X-rays, as to the Veteran's right ankle, 
demonstrated an osteochondritis dissecans of the medial talar 
dome without disruption of the cortical surface.  The examiner 
indicated that X-rays, as to the Veteran's right foot, showed 
talonavicular degenerative arthritis with evidence of an old 
avulsion fracture at the talonavicular joint.  The diagnoses 
included osteochondritis of the right ankle and talonavicular 
arthritis of the right foot.  The examiner commented that from 
the standpoint of diagnoses and future problems, the Veteran's 
right ankle pain, although not severe, was secondary to a problem 
that may present itself in the future with more significant 
findings, namely osteochondritis dissecans of the medial talar 
dome.  The examiner stated that DeLuca issues did not provide a 
significant impact as to the Veteran's right ankle at the present 
time.  

VA treatment records dated from December 2005 to October 2008 
show that the Veteran was treated for several disorders.  

An April 2009 VA feet examination report noted that the Veteran's 
claims file was reviewed and that his service treatment records 
documented that he suffered a dorsal talonavicular 
injury/avulsion type fracture of the right foot dating two about 
when he was twenty years old.  The Veteran complained of pain 
about the extensor surface of the right foot as well as about the 
course of the plantar fascia and the sole of the right foot, all 
for approximately nine to ten years.  He indicated that over-the-
counter medication, such as Motrin, improved his right foot 
condition, but that he usually took more than the dosage 
recommended by the label.  The Veteran stated that his complaints 
regarding his right foot were systematically aggravated by 
recreational bowling activities, but not necessarily discernibly 
or substantially in association with his occupation.  

The examiner reported that unless otherwise stated, there was no 
relevant pain, weakness, fatigability, problematic motion, edema, 
instability or tenderness as to the Veteran's right foot.  The 
examiner indicated that the Veteran had moderate bilateral pes 
planus with minimal preservation of the longtitudinal arches, 
bilaterally.  The examiner stated that the Veteran had normal 
form and function of the tibialis posterior and tendo-Achilles, 
bilaterally.  It was noted that the Veteran had normal tendo-
Achilles alignment, non-weight bearing, bilaterally, and mild 
tendo-Achilles valgus, weight bearing, bilaterally.  The examiner 
reported that the Veteran did not have pain upon manipulation of 
the right foot.  The examiner stated that there was tenderness to 
palpation in the course of the plantar fascia and the sole of the 
Veteran's right foot, as well as about the extensor tendon slips 
over the dorsal aspect of the right foot, but not about the 
underlying articulations significantly, such as the talonavicular 
or naviculocuneiform.  The examiner indicated that there was no 
edema, weakness, or instability with attention of the right foot.  
It was noted that the Veteran's gait evidenced post static 
dyskinesia at the level of the spin, but was not identifiably or 
significantly impaired due to the right foot in and of itself.  

The examiner indicated that the Veteran's weight bearing was 
normal without abnormal shoe wear pattern or callosities.  The 
examiner stated that the Veteran's walking ability, standing 
ability, and distance tolerance, were all unimpaired.  It was 
noted that the Veteran neither had, nor required, assistive 
devices.  The examiner reported that there were no prosthetic or 
shoe modifications, but that the Veteran was able to demonstrate 
his over-the-counter orthotics presently in his shows.  The 
examiner indicated that there were no range of motion limitations 
regarding the right foot, as well as no vascular changes.  The 
diagnoses were bilateral symmetric pes planus of hereditary 
origin, neither caused by military service, nor advanced by 
military service beyond normal life progression, and plantar 
fasciitis, right foot, mild, at least as likely as not 
representing a continuity of complaints dating to military 
service.  Mild chronic extensor digitorum lung tendon, slip, 
tendinitis, of the right foot, was also diagnosed.  The examiner 
indicated that such condition was at least as likely as not 
related to the history of documented service injury.  The 
examiner remarked that ranges of motion were not additionally 
limited by pain, fatigue, weakness, or lack of endurance 
following repetitive use.  

VA treatment records dated from May 2009 to January 2010 refer to 
continued treatment for multiple disorders.  

The most recent July 2010 VA feet examination report noted that 
the Veteran reported that after his right ankle injury during 
service, he started having shooting pain to the instep of his 
right foot.  He stated that he went on sick call and was treated 
with ibuprofen.  The Veteran indicated that he had self-treated 
himself since his separation from service.  He reported that his 
right foot disability had progressively worsened and that he had 
not undergone surgery.  He stated that his response to current 
treatment was fair and that there were no changes with rest, 
elevation, or applying heat or cold to the area.  The Veteran 
related that he used Motrin and that it provided partial 
effectiveness in relieving his symptoms.  He indicated that he 
had pain in the right foot while standing, walking, and at rest.  
He stated that he also had stiffness while standing, walking, and 
at rest.  It was noted that the Veteran did not identify symptoms 
of swelling, heat, redness, fatigability, or weakness.  The 
Veteran stated that his pain was in the instep of the right foot 
and that the stiffness was in the right arch.  He stated that 
there were no flare-ups of joint disease.  The Veteran reported 
that he was unable to stand for more than a few minutes and that 
he was able to walk more than 1/4 of a mile, but less than a mile.  
It was noted that the Veteran did not need assistive aids or 
devices.  The Veteran reported that he worked fulltime as a 
vehicle operator and that he had been employed at his current 
location for two to five years.  He stated that he had not lost 
time from work in the last twelve-month period.  

The examiner reported on examination of the Veteran's right foot, 
there was no painful motion, tenderness, instability, weakness, 
or abnormal weight bearing.  The examiner indicated that there 
were no skin or vascular foot abnormalities and no evidence of 
malunion or nonunion of the tarsal or metatarsal bones.  The 
examiner remarked that there was no muscle atrophy of the 
Veteran's right foot.  The examiner reported that an X-ray, as to 
the Veteran's right foot, related an impression of an 8 mm by 6 
mm subarticular cystic lesion in the talar dome with no 
associated articular abnormalities, which was described as a 
nonspecific lesion, with possibility etiologies to include 
enchondroma, giant cell tumor, or a simple bone cyst.  The 
diagnosis was normal examination of the right foot.  The examiner 
commented that there were no significant effects on the Veteran's 
occupation or his daily activities.  

The most July 2010 VA orthopedic examination report noted that 
the Veteran reported that he stepped wrong during service and 
tore a ligament in his right ankle.  He stated that he was placed 
in a short-leg walking cast and that he went to rehabilitation 
after the cast was removed.  The Veteran reported he continued to 
have right ankle pain until his retirement from the service.  He 
stated that he had just self treated since his period of service.  
He indicated that his condition had progressively worsened and 
that the response to his self treatment with Absorbine Junior had 
been fair.  The Veteran reported that he had not undergone 
surgery for his right foot/ankle disability.  It was noted that 
there was no deformity, giving way, or instability of the 
Veteran's right ankle joint, but that he did suffer from pain.  
The Veteran indicated that he did not have stiffness, weakness, 
incoordination, decreased speed of joint motion, episodes of 
dislocation or subluxation, or locking episodes.  He stated that 
he did not have effusion, symptoms of inflammation, limitation of 
motion of the joint, or flare-ups of joint disease.  

The examiner reported that the Veteran had a limp favoring his 
right lower extremity during the examination.  The examiner 
indicated that there was no evidence of abnormal weight bearing, 
loss of a bone or part of a bone, or evidence of inflammatory 
arthritis.  The examiner stated that there was no right ankle 
instability or tendon abnormality.  As to range of motion of the 
Veteran's right ankle, the examiner indicated that dorsiflexion 
was from 0 to 15 degrees and that plantar flexion was 0 to 45 
degrees.  The examiner remarked that there was no objective 
evidence of pain following repetitive motion and no additional 
limitations after three repetitions of range of motion.  It was 
noted that there was no ankylosis.  The diagnosis was an 8 mm by 
6 mm subarticular cystic lesion in the talar dome.  The examiner 
reported that the Veteran's right ankle had significant effects 
on his occupational activities due to decreased mobility and 
pain.  It was noted that the effects on the Veteran's daily 
activities ranged from none to moderate.  

The RO has rated the Veteran's right foot disability under 
Diagnostic Code 5284 for foot injuries.  The Board observes that 
the Veteran is also service-connected for a right ankle 
disability (osteochondritis dissecans).  The Board notes that the 
Veteran's right ankle disability is not on appeal and will, 
therefore, not be addressed in this decision.  

Viewing all the evidence, the Board finds that continuously since 
the effective date of service connection on October 1, 2003, 
there is a reasonable basis for finding that the criteria for 
moderate impairment of the right foot, as required for a 10 
percent rating, have been met under Diagnostic Code 5284.  The 
most recent July 2010 VA feet examination report noted that the 
Veteran reported that he had pain in the right foot while 
standing, walking, and at rest.  He stated that he also had 
stiffness while standing, walking, and at rest.  It was noted 
that the Veteran did not identify symptoms of swelling, heat, 
redness, fatigability, or weakness.  The Veteran stated that his 
pain was in the instep of the right foot and that the stiffness 
was in the right arch.  He indicated that there were no flare-ups 
of joint disease.  The Veteran reported that he was unable to 
stand for more than a few minutes and that he was able to walk 
more than 1/4 of a mile, but less than a mile.  The examiner 
indicated that on examination of the Veteran's right foot, there 
was no painful motion, tenderness, instability, weakness, or 
abnormal weight bearing.  The examiner also stated that that 
there was no evidence of malunion or nonunion of the tarsal or 
metatarsal bones and no muscle atrophy of the Veteran's right 
foot.  The examiner reported that an X-ray, as to the Veteran's 
right foot, related an impression of an 8 mm by 6 mm subarticular 
cystic lesion in the talar dome with no associated articular 
abnormalities, which was described as a nonspecific lesion, with 
possibility etiologies to include enchondroma, giant cell tumor, 
or a simple bone cyst.  The diagnosis was normal examination of 
the right foot.  The examiner commented that there were no 
significant effects on the Veteran's occupation or his daily 
activities.  

Additionally, pursuant to an April 2009 VA feet examination 
report, the examiner stated that the Veteran had normal form and 
function of the tibialis posterior and tendo-Achilles, 
bilaterally.  It was noted that the Veteran had normal tendo-
Achilles alignment, non-weight bearing, bilaterally, and mild 
tendo-Achilles valgus, weight bearing, bilaterally.  The examiner 
reported that the Veteran did not have pain upon manipulation of 
the right foot.  The examiner stated that there was tenderness to 
palpation in the course of the plantar fascia and the sole of the 
Veteran's right foot, as well as about the extensor tendon slips 
over the dorsal aspect of the right foot, but not about the 
underlying articulations significantly, such as the talonavicular 
or naviculocueiform.  The examiner indicated that there was no 
edema, weakness, or instability with attention of the right foot.  
The examiner stated that the Veteran's walking ability, standing 
ability, and distance tolerance, were all unimpaired.  It was 
noted that there were no range of motion limitations regarding 
the Veteran's right foot, as well as no vascular changes.  The 
diagnoses included plantar fasciitis, right foot, mild, at least 
as likely as not representing a continuity of complaints dating 
to military service and mild chronic extensor digitorum lung 
tendon, slip, tendinitis, of the right foot, at least as likely 
as not related to the history of documented service injury.  
Further, a May 2005 VA orthopedic examination report related 
diagnoses including talonavicular arthritis of the right foot.  
The Board notes, therefore, that there is clearly evidence that 
the Veteran has moderate impairment of the right foot as required 
for a 10 percent rating under Diagnostic Code 5284.  

The Board observes that the evidence fails to indicate moderately 
severe impairment of the Veteran's right foot as required for a 
20 percent rating under that Diagnostic Code 5284.  In reaching 
this decision, the Board has considered the effects of pain 
during use and flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Therefore a rating in excess 
of 10 percent is not warranted.  The Board observes that the most 
recent July 2010 VA orthopedic examination report did refer to 
some limitation of motion of the Veteran's right ankle as well as 
other right ankle symptomatology.  As noted above, however, the 
issue of an increased rating for the Veteran's service-connected 
right ankle disability is not presently before the Board.  

In considering the applicability of other diagnostic codes 
pertaining to the foot, the Board concludes that because there is 
no evidence of weak foot (Diagnostic Code 5277), hallux rigidus 
(Diagnostic Code 5281), or malunion or nonunion of the tarsal or 
metatarsal bones (Diagnostic 5283), the diagnostic codes 
pertaining to those disabilities are not applicable.  The Board 
also observes that there is no evidence that the Veteran has claw 
feet (Diagnostic Code 5278), hammertoes (Diagnostic Code 5282), 
or evidence of Morton's neuroma (Diagnostic Code 5279).  
Therefore, those diagnostic codes are also not applicable in this 
matter.  

As this is an initial rating case, consideration has been given 
to "staged ratings" (different percentage ratings for different 
periods of time, since the effective date of service connection, 
based on the facts found).  Fenderson v. West, 12 Vet. App. 119 
(1999).  However, staged ratings are not indicated in the present 
case, as the Board finds the Veteran's right foot disability has 
continuously been 10 percent disabling since October 1, 2003, 
when service connection for that disorder became effective.  

The Board has also considered whether the record raises the 
matter of extraschedular ratings under 38 C.F.R. § 3.321(b)(1) 
(2008).  The evidence does not reflect that the Veteran's right 
foot disability has caused marked interference with employment 
(i.e., beyond that already contemplated in the assigned rating), 
or necessitated frequent periods of hospitalization, such that 
application of the regular schedular standards is rendered 
impracticable.  Based on the foregoing, the Board finds that 
referral for consideration of assignment of extra-schedular 
ratings is not warranted.  38 C.F.R. § 3.3219(b)(1).  

Thus, an increased rating to 10 percent, continuously since 
October 1, 2003, for a right foot disability, is granted.  The 
Board has considered the benefit-of-the-doubt rule in making the 
current decision.  38 U.S.CA. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  


ORDER

A higher rating of 10 percent, but not greater, is granted for a 
right foot disability continuously since the effective date of 
service connection on October 1, 2003, subject to the laws and 
regulations governing the disbursement of monetary benefits.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


